Citation Nr: 1527983	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-18 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial rating for tinea pedis, currently rated as noncompensable.

2.  Entitlement to a higher initial rating for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and an anxiety disorder, not otherwise specified (NOS), currently rated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The June 2011 rating decision granted service connection for tinea pedis and assigned a noncompensable rating.  The May 2013 rating decision granted service connection for an acquired psychiatric disorder, to include PTSD and an anxiety disorder, NOS, and assigned an initial 10 percent disability rating.  The Veteran timely appealed both decisions.  A decision review officer subsequently increased the initial rating for an acquired psychiatric disorder to 30 percent in a December 2014 rating decision.

The Veteran appeared at hearing before the undersigned in April 2015.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for hypertension, cataracts, glaucoma, tinnitus, and erectile dysfunction have been raised by the record in a January 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of a higher initial rating for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

The Veteran withdrew his appeal for a higher initial rating for tinea pedis on the record during the April 2015 hearing.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a) (2014).  Withdrawal may be made by the appellant or by his or her authorized representative on the record during a hearing before the Board.  38 C.F.R. § 20.204(b) (2014). 

In the present case, the Veteran withdrew his appeal of the initial noncompensable rating for tinea pedis on the record during the April 2015 hearing.  There is no remaining allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review this appeal, and it is dismissed.

ORDER

The appeal with regard to the initial noncompensable rating for tinea pedis is dismissed.



REMAND

During the April 2015 hearing, the Veteran testified he went to the Memphis, Tennessee Vet Center every Monday for psychiatric treatment.  However, the record does not include any treatment records from this entity after June 2012.  He indicated that he also received VA outpatient treatment, but recent records are not in the claims folder.  These records are highly relevant in the evaluation of the Veteran's service-connected psychiatric disabilities.  

The Veteran also testified that his psychiatric disability essentially renders him unemployable.  A total rating for compensation based on individual unemployability is an element of the initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran's testimony indicates that his psychiatric disability is worse than at the time of his last VA examination in November 2014.  For instance the examiner reported that the Veteran had had problems dealing with coworkers and performing work in the past, but hat these symptoms had disappeared with substance abuse treatment; but his testimony was that these problems continued and had prevented him from current gainful employment.  He is entitled to a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran to submit records from employers showing the impact of his psychiatric disability on his ability to work.

2.  Obtain treatment records from the Vet Center and VA mental health treatment records for the period since June 2012.  

3.  Afford the Veteran a new VA examination to assess the severity of his service connected psychiatric disability, including its impact on his ability to work.

4.  If there are any periods since the effective date of service connection, when the Veteran was unemployed and did not meet the percentage requirements for TDIU, refer that issue to VA's Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.14(b)(2015).

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


